Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/14/2022.
Claims 93-112 are currently pending.
Claims 1-92 are canceled in a pre-exam amendment.
Claims 93-112 are newly added.
Claims 93-112 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 93-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5,7-9,11-17 of U.S. Patent No. 10735993 B2. 
The conflicting claims are identical, and are not patentably distinct from each other. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and color-coded for easy comparison.

Claim # in Application (16/984,436)
Claim # in Patent No. US 10735993 B2
93.   (Currently Amended) A method of operating a first user equipment of a plurality of user equipments operable in a first network, comprising: 
initiating connectivity with a second user equipment of the plurality of user equipments within the first network; 
measuring, by a processor of the first user equipment, congestion on a channel of the first network; 
producing, by the processor of the first user equipment, a measurement report representing the measured congestion; 
transmitting the measurement report over a second network to a resource control server; 

receiving instructions over the second network from the resource control server of 
applying the instructions to subsequent communication with the second user equipment.
 A method of operating a user equipment operable in a first network including a plurality of user equipments, comprising: 

initiating connectivity with another user equipment of the plurality of user equipments within said first network; 
measuring congestion on a channel of said first network; 

producing a measurement report representing said congestion; 

providing said measurement report over said second network to said resource control server; 
receiving instructions over a second network from a resource control server of actions to be 
applying said instructions to subsequent communication with said other user equipment.

2+3
95
4
96
5
97
7
98
8
99
9
100
11
104
12
106
13
107
14
108
15
109
16
110
17


Claims 101-103, 105 and 111-112 are also rejected for depending from rejected base claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93, 96, 99-104,  106 and 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over Gang Xiong et al (US 20180213379 A1) in view of Yoshitarou Nakayama et al (US 7768917 B2).
For Claim 93, Xiong discloses a method of operating a first user equipment of a plurality of user equipments operable in a first network (Xiong teaches, in Fig. 1, a plurality of UEs operating in a network), comprising: 
initiating connectivity with a second user equipment of the plurality of user equipments within the first network (Xiong teaches, in ¶ 0033 that Fig. 1 illustrates  MTC device 1206 communicates with D2D relaying UE 130 via D2D link 125b. Xiong teaches, in ¶ 0040 that a group of MTC devices 120a-c initiate the data transmission within MTC resource pool);
 measuring, by a processor of the first user equipment, congestion on a channel of the first network; producing, by the processor of the first user equipment, a measurement report representing the measured parameter(s) (Xiong teaches, in ¶ 0035 that one or a plurality of MTC devices 120a-c transmit the … measurement report in the allocated resource via sidelink 125a-c);
 transmitting the measurement report over a second network (Xiong teaches, in ¶ 0037 that the D2D relaying UEs process the measurement reports and send the processed information to the eNodeB 140 via cellular LTE radio link 135). Xiong also teaches in ¶ 0073, lines 7-14, that to ensure all MTC devices are able transmit the data within one resource pool 710 without collision, eNodeB 140 or D2D devices 130 may guarantee that the size of resource pool 710 is not less than the number of the MTC devices 120a-c that intend to transmit the data or measurement report to D2D devices 130.
second user equipment. 
However, Nakayama in analogous art teaches transmitting a congestion measurement report to a resource control server (Nakayama teaches, in Col. 20, lines 31-33, that information concerning congestion control set by congestion control apparatus 61 of other networks 60 is imported to congestion control server 101 of VoIP network); receiving instructions over the second network from the resource control server of actions to be taken based at least in part on the measurement report (Nakayama teaches, in Col. 14, lines 38-42, that the congestion control server 101 transmits a congestion control message for instructing edge router 15, which is connected to subscriber accommodation node CL5 11, to suppress registration of a control message for requesting subscriber accommodation node); and applying the instructions to subsequent communication with the second user equipment (Nakayama teaches, in Col. 14, lines 65-67, receives the congestion control message from congestion control server 101 and outputs multimedia information for congestion prevention indicated by the congestion control message to respective user terminals 80 through edge router 15. Consequently, new originating calls from user terminals 80 are suppressed).
Nakayama further teaches, in Claim 7, exporting information regarding congestion within the first service network to the corresponding congestion control server for the second service network, such that the congestion within the first service network is regulated in a manner that takes into account the congestion within the second service network

For Claim 96, Xiong discloses all of the claimed subject matter with the exception that the measuring congestion comprises measuring a number of received messages during a period of time.
However, Nakayama in analogous art teaches that the measuring congestion comprises measuring a number of received messages during a period of time (Nakayama teaches, in Col. 11, lines 22-25, that the Traffic measurement by route information 101a3 accumulates an amount of traffic per a unit time transmitted and received by route of the respective nodes such as relay nodes CL4 12 and subscriber accommodation nodes CL5 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wireless communication system of Xiong with the exporting/importing of congestion information taught in Nakayama. The motivation is to perform end-to-end flow control even in the network-to-network connection with the other networks [Nakayama: Col. 7, lines 44-46]. 
For Claim 99, Xiong discloses a method, wherein the first network employs unlicensed spectrum for communication between the first user equipment and the other second user equipment (Xiong teaches, in ¶ 0228 that wherein the MTC relay device is a D2D-capable user equipment (UE) and the data is received via D2D sidelink), and the second network employs licensed spectrum for cellular communication between the first user equipment and a congestion D2D devices 130 within network coverage would send the data to the eNodeB 140 via cellular LTE radio link 135 or other licensed and unlicensed wireless link 135).
For Claim 100, Xiong discloses a method, wherein the instructions comprise a congestion control policy that comprises at least one of: priority levels based on a type of message, modifying a format of a type of message, discarding a type of message, adjusting a transmission periodicity, adjusting a frequency of a type of message, specifying an interface for a type of message, adjusting a message priority pursuant to a road traffic authority, instructing use of a specific resource or pool of resources of the first network (Xiong teaches, in ¶ 0053 that all MTC UEs 120a-c report 440 the measurement on the corresponding resource within the resource pool indicated in the uplink grant 430 in the element 3), instructing use of a specific resource or pool of resources in a sidelink spectrum, and behavior when the first user equipment is out of range of the second network.
For Claim 101, Xiong discloses a method, wherein said instructions are based at least in part on another measurement report from the second user equipment or a third user equipment of the plurality of user equipments (Xiong teaches, in ¶ 0043 that after D2D UE collects all the information, e.g., capability and UE ID of these MTC devices, may report this information to the eNodeB via cellular link using PUSCH).
For Claim 102, Xiong discloses a method, wherein said resource control server receives said another measurement report over a third network from the second user equipment or the third user equipment (Xiong teaches, in ¶ 004923 that the baseband circuitry 104 may support communication with an evolved universal terrestrial radio access network (EUTRAN) and/or WMAN), a wireless local area network (WLAN), a wireless personal area network (WPAN)).
For Claim 103, Xiong discloses a method, wherein said first network accommodates direct communication between the first user equipment and the second user equipment, and the second network accommodates cellular communication between the first user equipment and the resource control server (Xiong teaches, in ¶ 0080 that MTC devices 120a-c of FIG. 10 communicate with small cells 1030 via other RATs, e.g., WiFi, Bluetooth, LTE-Unlicensed, mmWave, etc., while small cells 1030 communicate with eNodeB 140 via cellular LTE radio link 135).
For Claim 104, please refer to the rejection of Claim 93 above.
For Claim 106, please refer to the rejection of Claim 93 above.
For Claim 110, please refer to the rejection of Claim 96 above.
For Claim 111, please refer to the rejection of Claim 99 above.


Claims 94-95, 97 are rejected under 35 U.S.C. 103 as being unpatentable over Gang Xiong et al (US 20180213379 A1) in view of Yoshitarou Nakayama et al (US 7768917 B2) as applied to claim 93 above, and further in view of Yushi Nagasaka et al (US 20170273016 A1).
For Claim 94, Uchino discloses a method wherein the measuring congestion comprises measuring channel occupancy of one or more subsets of physical resources associated with the channel (Xiong also teaches in ¶ 0073, lines 7-14, that to ensure all MTC devices are able transmit the data within one resource pool 710 without collision, eNodeB 140 or D2D devices the size of resource pool 710 is not less than the number of the MTC devices 120a-c that intend to transmit the data or measurement report to D2D devices 130).
Xiong and Nakayama fail to expressly disclose that the channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with the channel.
However, Nagasaka in analogous art teaches that the channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with the channel (Nagasaka teaches, in ¶ 0009, lines 13-15, measuring WLAN received signal strengths for WLANs based on the WLAN measurement configuration).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the load information measurement taught in Nagasaka. The motivation is to make it possible to disperse a traffic load of the cellular base station to the wireless LAN system [Nagasaka: ¶ 0006, lines 3-4]. 
For Claim 95, Xiong discloses a method, wherein the one or more subsets of physical resources belong to one or more pool of resources for communication in said first network (Xiong teaches, in ¶ 0053 that all MTC UEs 120a-c report 440 the measurement on the corresponding resource within the resource pool indicated in the uplink grant 430 in the element 3).
For Claim 97, Xiong and Nakayama disclose all of the claimed subject matter with the exception that the user equipment provides the measurement report following configuration of said the network and stops providing said measurement report following de-configuration of the first network.
receiving a WLAN measurement configuration from the cellular base station and measuring WLAN received signal strengths for WLANs based on the WLAN measurement configuration).
Since the Nagasaka reference teaches providing a measurement report only after configuration, Examiner reasons that the measurement report is not provided where the configuration information is absent.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the load information measurement taught in Nagasaka. The motivation is to make it possible to disperse a traffic load of the cellular base station to the wireless LAN system [Nagasaka: ¶ 0006, lines 3-4]. 



Claims 98, 107 are rejected under 35 U.S.C. 103 as being unpatentable over Gang Xiong et al (US 20180213379 A1) in view of Yoshitarou Nakayama et al (US 7768917 B2) as applied to claims 93, 106 above, and further in view of Tooru Uchino et al (US 20160119844 A1).
For Claim 98, Xiong and Nakayama discloses all of the claimed subject matter with the exception that the user equipment stops providing the measurement report when the congestion falls below a congestion threshold.
congestion level received from the radio LAN-AP is equal to or less than a threshold, the base station eNB does not perform notification to user apparatuses UE).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the notification information taught in Uchino. The motivation is to efficiently offload user data away from a congested network [Uchino: ¶ 0002, lines 1-2]. 
For Claim 107, Xiong and Nakayama disclose all of the claimed subject matter with the exception the congestion is represented by channel occupancy of one or more subsets of physical resources associated with the channel.
However, Uchino in analogous art teaches that the congestion is represented by channel occupancy of one or more subsets of physical resources associated with the channel (Uchino teaches, in ¶ 0058, lines 6-9, that the congestion level is, for example, the number of user apparatuses UE in RRC connected state, the number of bearers that are established).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the notification information taught in Uchino. The motivation is to efficiently offload user data away from a congested network [Uchino: ¶ 0002, lines 1-2]. 


Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Gang Xiong et al (US 20180213379 A1) in view of Yoshitarou Nakayama et al (US 7768917 B2) as applied to claim 106 above, and further in view of Alexey Khoryaev et al (US 20180242190 A1).
For Claim 105, Xiong and Nakayama disclose all of the claimed subject matter with the exception that the user equipment is a part of an onboard communication system of a vehicle.
However, Khoryaev in analogous art teaches that the user equipment is a part of an onboard communication system of a vehicle (Khoryaev teaches, in ¶ 0021, lines 10-12, that the UEs comprises terminals 132 pre-installed in vehicles 140. The vehicle terminals are subscriber devices subscribing to V2X services).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the sidelink radio interface taught in Khoryaev. The motivation is so that the UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN [Khoryaev: ¶ 0024, lines 20-22]. 


Claims 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Gang Xiong et al (US 20180213379 A1) in view of Yoshitarou Nakayama et al (US 7768917 B2) & Tooru Uchino et al (US 20160119844 A1) as applied to claim 107 above, and further in view of Yushi Nagasaka et al (US 20170273016 A1).
For Claim 108, Xiong and Nakayama disclose all of the claimed subject matter with the exception that said channel occupancy is represented by reference signal received power 
However, Nagasaka in analogous art teaches that said channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with said channel (Nagasaka teaches, in ¶ 0009, lines 13-15, measuring WLAN received signal strengths for WLANs based on the WLAN measurement configuration).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the load information measurement taught in Nagasaka. The motivation is to make it possible to disperse a traffic load of the cellular base station to the wireless LAN system [Nagasaka: ¶ 0006, lines 3-4]. 
For Claim 109, Xiong discloses a resource control server, wherein the one or more subsets of physical resources belong to one or more pool of resources for communication in said first network (Xiong teaches, in ¶ 0053 that all MTC UEs 120a-c report 440 the measurement on the corresponding resource within the resource pool indicated in the uplink grant 430 in the element 3).



Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Gang Xiong et al (US 20180213379 A1) in view of Yoshitarou Nakayama et al (US 7768917 B2) as applied to claim 106 above, and further in view of Thomas Grotendorst et al (US 20160210859 A1).
For Claim 112, Xiong and Nakayama fail to expressly disclose that the intelligent transport system message comprises a cooperative awareness message (CAM), a basic safety message (BSM) or a decentralized environmental notification message (DENM).
However, Grotendorst in analogous art teaches that the intelligent transport system message comprises a cooperative awareness message (CAM), a basic safety message (BSM) or a decentralized environmental notification message (DENM) (Grotendorst teaches, in ¶ 0012, lines 2-5, that a decentralized environmental notification messages, called DENM, that can be used by a subscriber node of the vehicle ad hoc network to transmit information pertaining to the state of the road to other subscriber nodes).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Xiong and Nakayama with the DENM taught in Grotendorst. The motivation is to make it possible to convey information about the state of the road, for example with congestion reports, accident reports [Grotendorst: ¶ 0012, lines 7-10]. 

Response to Amendment
The ODP rejection contained in the previous office action is hereby maintained because Applicant has yet to filed a Terminal Disclaimer to obviate said rejection.

Response to Arguments
Applicant’s arguments with respect to claims 93-112 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BERGGREN (US 20160014663 A1) pertains to a controlling device-to-device (D2D) communication in a cellular network and to corresponding devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419